Exhibit 10.1

CLINICAL TRIAL AGREEMENT

This Clinical Trial Agreement (“Agreement”), effective this 1st day of June 2017
(“Effective Date”), is made by and between Southern California Permanente
Medical Group, with its offices at 100 South Los Robles, 2nd Floor, Pasadena,
California 91101 (hereinafter “Institution”), and Enteromedics, Inc., with its
offices at 2800 Patton Road, St. Paul, MN 55113 (hereinafter “Sponsor”), to have
the Institution conduct a clinical trial (the “Study”) at several sites.

Investigators. Anny H. Xiang, PhD, will serve as the principal investigator, and
(hereinafter, collectively “Investigator”).  Dr. Xiang, as the principal
investigator shall work with Institution to ensure that she and the
co-investigators comply with the obligations and terms of this Agreement as
specified for the Investigator hereunder.

1.        STUDY CONDUCT

1.1       Study Product.  Sponsor agrees to provide vBloc Maestro® Rechargeable
System (the “Study Product”) in amounts necessary to conduct the Study. Sponsor
will provide the Study Product free of charge to the Institution.   Institution
and Investigator agree that the Study Product will be used solely for purposes
of performing the Protocol under this Agreement. At the completion of the Study,
Institution shall return any remaining Study Product to Sponsor, unless
otherwise instructed by Sponsor.

1.2       Protocol.  The Protocol which was developed by the Institution
includes the details of the Study known as “Kaiser Permanente So CA Partnership
Study Design Outline for vBloc Therapy with the Maestro Rechargeable System,”
(the “Protocol”), which is incorporated along with any Protocol Amendments by
reference as part of this Agreement. 

1.3       Compliance with Laws; IRB Approval; HIPAA.  Institution and
Investigator agree to comply with this Agreement, the Protocol, requirements of
the IRB in connection with the Study, and all applicable federal, state and
local laws and regulations, including but not limited to the privacy regulations
issued pursuant to the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”), 45 C.F.R. Parts 160 & 164. Institution and Investigator agree
that it will appropriately safeguard protected health information (“PHI”).  As
used in this Agreement, PHI shall have the meaning of that term as defined in
the HIPAA privacy regulations. The Investigator and Institution shall handle all
Study data, including medical records of Study participants, in accordance with
HIPAA requirements and all other applicable laws.  The Investigator and
Institution shall obtain from each Study participant a valid authorization that
complies with HIPAA before the Investigator or Institution provide any Study
data to Sponsor.

Sponsor also shall comply with this Agreement and all applicable laws and
regulations. Sponsor shall comply with the regulations of HIPAA, governing the
privacy and security of health information. To the extent required by applicable
law, Sponsor will also require all personnel and any other third parties
involved in the conduct of the Study to comply with applicable law.  Sponsor
shall treat all information regarding diagnosis, history or treatment that
allows unique identification of an individual’s PHI, as confidential
information.







--------------------------------------------------------------------------------

 



2.        PROTOCOL

2.1       Protocol Submission to IRB.  Institution and Investigator will submit
the Protocol for approval to the Institutional Review Board (“IRB”).  Protocol
will become final upon approval by the designated IRB. Investigator will ensure
that the IRB will be responsible for the continuing review and approval of the
Study.

2.2       IRB Required Documents.  Institution and Investigator will submit to
the IRB, any documents required by the IRB in connection with the Study,
including Informed Consent and HIPAA Authorizations.  These documents will
become final upon approval, if applicable, by the IRB.  Institution and
Investigator will use the current IRB approved version of the Informed Consent
to obtain consent from each Study participant.

2.3       Changes to Protocol.  Institution and Investigator will submit to the
IRB, any proposed amendment to, or deviation from, the Protocol, or such other
documents as required by the IRB in connection with the Study.  Prior to
implementation of any amended Protocol, Institution and Investigator will submit
such amendments to the IRB and obtain prior written approval, or a determination
that written approval is not required.

2.4       Data Safety Monitoring Board.  Sponsor understands that the Data
Safety Monitoring is a requirement of this study and the Data Safety Monitoring
Board (DSMB) services provided by Sponsor must meet the requirements of the FDA
policy (reference:
https://www.fda.gov/OHRMS/DOCKETS/98fr/01d-0489-gdl0003.pdf).  DSMB Members will
not be Staff of the Sponsor or Institution.  Additionally, Sponsor will allow
Institution's Principal Investigator to review and approve DSMB Committee
Members prior to their appointment to the Committee."

3.        COMPENSATION

3.1       Compensation.  In consideration of the work to be performed under this
Agreement, Sponsor will provide payments to Institution in accordance with the
budget, which is attached hereto as Exhibit A. Institution represents that the
budget is based on fair market value of the work and services to be provided for
Institutions of similar size and scope.  Payment as set forth in this Section
and Exhibit A constitutes full payment for the Study, and other than applicable
Study participant injuries under Section 5.2, Sponsor shall have no other
payment obligations either under this Agreement or in connection with the
Study. 

3.2       Schedule of Payments.  All payments due hereunder shall be paid by
Sponsor within forty-five (45) days from its receipt of an invoice for such
payment from Institution.  Invoices must be provided to Sponsor no more than six
(6) months after the date of Study completion or termination.  Final payment
will be made after Sponsor receives any remaining Study Product.

3.3       Disclosure.       Institution and Investigator understand and agree
that, pursuant to local, state, and federal laws, Sponsor may have a legal
obligation to disclose the financial relationship between Sponsor and the
Investigator and Institution, including any compensation under this Agreement,
and does not object to any such disclosure required by law.







--------------------------------------------------------------------------------

 



Institution acknowledges that pursuant to the federal Physician Payments
Sunshine Act (Section 6002 of the 2010 Patient Protection and Affordable Care
Act) and certain State laws, Sponsor may be obligated to report all payments
made to Institution in performance of this Agreement to Government agencies for
further public disclosure.  For clarity and avoidance of doubt, and consistent
with the invoicing and payment provisions of this Agreement, Institution and
Sponsor agree that Southern California Permanente Medical Group is the
Institution contracting entity and recipient of all payments to be made by
Sponsor under this Agreement. Sponsor will report such payments accordingly.
Institution and Sponsor will cooperate to resolve any apparent errors or
discrepancies discovered in publicly reported information about payments made in
performance of this Agreement and obtain or make corrections in such
information.

In the event that Sponsor requires Investigator or Institution personnel to
attend meetings for the Study, Sponsor will arrange and pay for the expenses
directly for travel, accommodation, and meals in connection with such
attendance. Such covered expenses may be publicly reportable. No compensation
will be paid in connection with attending the investigator meeting. Sponsor
shall provide Institution documentation verifying the amount of anything of
value provided to Investigator and Institution personnel including all travel
accommodations and meals. Institution shall reimburse Investigator and
Institution personnel for incidental expenses authorized by Sponsor and shall
invoice and be reimbursed by Sponsor for those expenses.

4.        INVESTIGATOR AND INSTITUTION REPRESENTATIONS

4.1       Investigator.  Investigator is a Partner of Institution and will be
responsible for performing the Study and supervising any individual performing
portions of the Study.  Investigator represents and certifies that he/she will
conduct the Study in compliance with the Protocol, any other documents required
by the IRB in connection with the Study, and all terms and conditions of this
Agreement. Investigator or assigned qualified designee will: (a) maintain
patient records and source documentation for each Study participant and monitor
the Study for compliance to good clinical practices; and (b) assist Sponsor in
clarification of clinical results and resolve and account for any data
discrepancies, Study participant missed visits, and Protocol discrepancies.

4.2       Unavailability of Investigator.  Investigator is essential to the
Study.  If Investigator becomes unable to complete the Study, Institution will
consult with and obtain written approval from Sponsor prior to appointing a new
Investigator.  Sponsor reserves the right to terminate this Agreement if
Institution and Sponsor cannot agree upon an acceptable substitute within sixty
(60) days.

4.3       Independent Contractors.  In undertaking to perform this Study for
Sponsor, it is understood and agreed that Investigator and Institution are doing
so as independent contractors and not as an employee, partner or joint venture
of Sponsor.

4.4       Event of Debarment or Disqualification.       If, during the term of
this Agreement, Institution or Investigator or any employee or agent performing
services for the Study (i) becomes debarred, suspended, excluded, or otherwise
sanctioned, or (ii) receives notice of an action or threat of an action with
respect to any such debarment, suspension, exclusion, or sanction, Institution
and Investigator each agrees to immediately notify Sponsor.  Institution and
Investigator also each agrees that if it/he/she becomes debarred, suspended,
excluded, or







--------------------------------------------------------------------------------

 



otherwise sanctioned, Institution and Investigator will immediately notify
Sponsor and cease all activities relating to this Agreement, to the extent
medically permissible and otherwise possible.

4.5       Restrictions on Charging.  Neither Institution nor Investigator will
charge any participant in the Study or third party payer for the Study Product,
or procedures associated with administering the Study Product, or any other
research services covered by the budget as specified in Exhibit A. 

4.6       Assignment and Subcontracting Restrictions.  Institution and
Investigator may not assign their rights, delegate their obligations, or
otherwise transfer or subcontract under this Agreement without the prior written
consent of Sponsor, which consent will not be unreasonably withheld.

4.7       Permitted Sites at Institution.  Sponsor acknowledges and agrees that
the Study will be conducted at the following sites within the Institution:

a.      Kaiser Permanente

South Bay Medical Center

25825 S. Vermont Avenue, Lot 33

Floor PVKW 3rd

Harbor City, CA 90710

5.        PARTICIPANTS

5.1       Clinical Study Participants.  Institution and Investigator will
include only participants in the Study who upon entrance into the Study meet all
of the inclusion criteria and none of the exclusion criteria set forth in the
Protocol, have executed a written informed consent form, and have executed a
HIPAA Authorization.

5.2       Participant Injuries.  Sponsor shall reimburse the Institution for the
cost of reasonable and necessary medical care, including hospitalization,
incurred by a Study participant in treating an injury that directly results from
the use of the Study Product performed in accordance with the Protocol, provided
such costs are in no way attributable to the Study participant not following
instructions.  In no case will Sponsor reimburse the Institution or any other
party for (i) the treatment of medical complications that are a part of the
natural course of the primary disease or for any medical treatment for injuries
that are unrelated to the use of the Study Product, (ii) other injury-or
illness-related costs (such as lost wages), or (iii) medical expenses that are
incurred as a result of a material violation of the Protocol.  It is understood
and acknowledged that Sponsor’s obligations under this provision are primary to
the obligations of Medicare or any other government provider. Sponsor will not
reimburse for any reasonable and necessary medical expenses incurred by Study
participants to the extent caused by the Institution’s or its personnel’s
negligent acts or omissions or violations of this Agreement, intentional
wrongdoing or failure to follow the Protocol or applicable law.







--------------------------------------------------------------------------------

 



6.        CONFIDENTIALITY

6.1       Sponsor Confidential Information.       Institution and Investigator
each agree to maintain in confidence and not disclose to any third party, or use
for its benefit or the benefit of any third party, without the prior written
consent of Sponsor any confidential or proprietary information, including the
Study Product (“Sponsor Confidential Information”).

6.2       Institution Confidential Information.  Sponsor, including its
representatives or employees, shall not release, disclose or use Institution’s
confidential information other than in connection with the Study unless required
by law or regulation. “Institution Confidential Information” means the Protocol,
all participant medical records and other data originating at Institution
(including but not limited to any PHI) from which Study data is collected or
generated (“Source Documents”), including without limitation of the foregoing
any such information obtained by inspection or copying in connection with an
audit or examination under this Agreement or any Study Addendum; any
confidential or proprietary information (including all tangible and intangible
embodiments thereof) concerning any Institution’s business practices (e.g.,
health care delivery practices, utilization data, membership or other health
plan information).

Institution's electronic medical record system known as KP HealthConnect™
contains confidential and proprietary information of Institution and its
software licensors. Accordingly, in the event Sponsor comes into contact with KP
HealthConnect™, Sponsor agrees to treat the design, functionality, features and
information available in KP HealthConnect as Institution's Confidential
Information, which Sponsor will hold in confidence and will not use or disclose
for any purpose other than performance of the Study.

6.3       Use of Confidential Information.   Each Party agrees to use the
Confidential Information of the other Party only for fulfilling their respective
obligations under this Agreement.  If requested, the Party receiving the
Confidential Information (“Receiving Party”) will return such Confidential
Information of the Party disclosing the Confidential Information (“Disclosing
Party”) at the end of the Study, other than items required to be retained under
Regulations.

6.4       Exceptions.     The obligations of non‑disclosure and non‑use do not
apply when:

1.   The information is in the public domain or becomes publicly available
through no fault of Receiving Party or any employee, agent or representative of
Receiving Party;

2.   Receiving Party knows the information before receipt from the Disclosing
Party, as evidenced by written records maintained by Receiving Party prior to
the disclosure of the information;

3.   The information is lawfully received from a third party that has a right to
make such disclosure, who did not obtain such information in violation of
Disclosing Party’s or its affiliates’ rights or under obligation of
confidentiality to Disclosing Party and/or its affiliates;

4.   Applicable law, rule, regulation or order requires disclosure of
Confidential Information.  If such disclosure is required, Receiving Party will
notify Disclosing Party immediately, will give Disclosing Party time and
opportunity to file appropriate







--------------------------------------------------------------------------------

 



motions to protect the confidentiality of such information, and, at Disclosing
Party’s request will reasonably cooperate in any Disclosing Party’s efforts to
obtain a protective order, confidential treatment or an exemption or limitation
with respect to such required disclosure; or

5.   Disclosing Party grants written permission for disclosure.

7.        INTELLECTUAL PROPERTY

7.1       Rights to Study Data.       All clinical data, including case report
forms and other relevant information generated during the Study, will be
promptly and fully disclosed to Sponsor and may be used by Sponsor for any
purpose(s) stated in the informed consent form or otherwise in compliance with
applicable law.  All data generated during this Study (including without
limitation all case report forms, safety information and other data reports) is
and will be jointly owned by Institution and Sponsor.   The Institution and the
Investigator hereby assign to Sponsor any rights, title or interest they may
have therein.  “Original Source Documents” defined as individual patient
records, investigators’ research and clinical records, hospital records,
clinical and patient charts, laboratory notes, pharmacy dispensing records,
recorded data from automated instruments, microfiches, photographic negatives,
microfilm or magnetic media, X-rays and other diagnostic images, and other
records generated and maintained by the pharmacy, laboratories and
medico-technical departments of the Institution and any other information that
the Institution maintains for regulatory, research and patient care purposes
will remain the property of the Institution.  The Institution will be free to
use the results of the Study for its own teaching, research, educational,
clinical and publication purposes, subject to Section 8 (Publication) and
Section 6 (Confidentiality) of this Agreement.  The   Institution understands
and agrees that (i) it will have no ownership, license or access rights in or to
Sponsor’s regulatory filings based upon the inclusion of research results
therein and (ii) they will not acquire any interest whatsoever in the Study
Product as a result of performing the Study contemplated by this
Agreement.  This Section is subject to all applicable law, including any privacy
legislation applicable to the performance of the Study by the Institution and
the Institution personnel, and will survive the expiration and termination of
this Agreement.

7.2       Biological Samples. Institution owns biological samples and grants
Sponsor access to use biological samples for purposes of the Study and in
accordance with the Study subjects’ Informed Consent Forms, HIPAA
Authorizations, and Applicable Law. Upon completion or termination of the Study,
or sooner at the request of Sponsor, all biological samples shall remain with
Institution.

7.3       Existing Inventions.  It is recognized and understood that certain
existing inventions and technologies are the separate property of Sponsor or
Institution and are not affected by this Agreement, and neither Party shall have
any claims to or rights in such separate inventions and technologies.

7.3       Sponsor’s Rights.  Any concepts, know-how, ideas, innovations,
inventions, discoveries, data, designs, technology and improvements, whether or
not protectable under patent, copyright, trade secrecy or similar laws
(collectively, “Intellectual Property”), and  conceived of and/or







--------------------------------------------------------------------------------

 



reduced to practice by Investigator or any Institution personnel whether alone
or jointly with others, including but not limited to Sponsor’s
personnel,    during the course of the Study or otherwise as a result of the
services performed under this Agreement  which constitutes a new use,
modification, enhancement or improvement to the Study Product,  shall be owned
solely by Sponsor.  The Intellectual Property described in the preceding
sentence is defined herein collectively as “Sponsor’s Rights.”  The Institution
hereby assigns, and shall ensure that the Investigator and the other Institution
personnel will assign, to Sponsor the entire right, title and interest they may
have in and to any and all Sponsor’s Rights and they will execute and deliver
all agreements or instruments deemed reasonably necessary to effectuate any
assignment of right at the expense of Sponsor.

7.4       Joint Rights.     Other than Sponsor’s Rights, Intellectual Property
jointly conceived or developed by the Institution or other Institution personnel
and Sponsor shall be owned jointly by the Institution and Sponsor (“Joint
Rights”).  The parties hereto shall not license or otherwise transfer any rights
in or to any Joint Rights until the parties have entered into a joint
cooperation agreement regarding licensing and patenting; provided, however,

Sponsor shall have the right to exploit the Joint Rights in any way, including
but not limited to commercial sales or licensing to third parties, and shall not
be required to provide an accounting or remit any revenues therefrom to the
Institution.  

Sponsor shall have the first option to negotiate an exclusive, worldwide,
royalty-bearing license for the Institution’s interest in and to the Joint
Rights or purchase such Joint Rights.  Sponsor may exercise its option with
regard to any Joint Rights at any time during the period of one hundred eighty
(180) days after disclosure of such Joint Rights by providing the Institution
with written notice of its desire to exercise its option.  The aforesaid
disclosure shall specify the terms upon which Sponsor may acquire such exclusive
license.  The Institution shall provide Sponsor with the information Sponsor
reasonably requests to determine whether to exercise its option.  If Sponsor
does not exercise its option during the 180-day period, the Institution may
license such Joint Rights to third parties, provided, however, that the
Institution may not, for a period of one (1) year, license such Joint Rights to
third parties on terms more favorable than those offered to the Sponsor.

Upon Sponsor’s exercise of its option with regard to any Joint Rights, the
Institution and Sponsor will negotiate in good faith in an attempt to reach a
license or sale agreement satisfactory to both parties; provided however, that
the negotiation period shall not exceed twelve (12) months.  If both parties
participate in good faith and in a timely manner in the negotiations but cannot
reach an agreement, then upon the expiration of the twelve-month negotiation
period the Institution shall have no further obligation to Sponsor under this
Agreement with regard to the Institution’s interests under the Joint Rights;
provided, however, Sponsor shall continue have the right to exploit the Joint
Rights in any way.

7.5       Institution’s Rights.  Other than Sponsor’s Rights and Joint Rights,
any Intellectual Property that is conceived and/or reduced to practice solely by
Institution employees or agents during the performance of services pursuant to
this Agreement shall be owned by the Institution (collectively, “Institution’s
Rights”).







--------------------------------------------------------------------------------

 



7.6       Treatment.  The Institution shall promptly disclose in writing to
Sponsor all Intellectual Property conceived of and/or reduced to practice by the
Investigator or any other Institution personnel as a result of performing
services under this Agreement. 

7.7       Use of Name/Logo.       Except as required by law or regulation, no
party to this Agreement will use the name or logo of any other party or of any
employee, agent or representative of any other party in connection with any
product, service, promotion, news release, report, or other publication, oral or
written without the prior written approval of the party or individual whose name
or logo is to be used.

8.        PUBLICATION

8.1       Right to Publish.  The Institution and Sponsor will each have a right
to publish, present or use any final results arising out of the performance of
the Study (individually, a “Publication”) for their publication
objectives.  With respect to Institution and Investigator Publication, such
Publication shall occur only after completion of the Study, shall contain only
final research data and analysis, and shall be subject to the regulations and
the provisions of this Agreement relating to confidentiality and non‑disclosure.
At least thirty (30) days prior to submission for publication, presentation or
use, Institution or Investigator will submit to Sponsor for review any proposed
oral or written Publication. 

If Sponsor believes that any Publication contains confidential or proprietary
information belonging to Sponsor, Sponsor will notify the Institution or
Investigator, which will remove all references to such confidential or
proprietary information prior to publication, presentation or use.  Any comments
regarding the deletion of materials shall not be editorial in nature or content,
but shall constitute comments pertaining to matters that Sponsor considers
confidential or proprietary in nature. Upon Sponsor’s notice to Institution or
Investigator that Sponsor reasonably believes that one or more patent
applications should be filed, which relate to inventions owned by Sponsor
according to Section 7, prior to any Publication, such Publication will be
delayed until such patent application(s) have been filed, provided that
Investigator, Institution and Sponsor will cooperate in expeditiously filing any
such patent application(s), and provided further that any such delay of a
Publication will not exceed forty-five (45) days from the date of such notice to
Institution or Investigator.

The foregoing notwithstanding, Sponsor will not make any public presentation of
Study Data or reports provided to Sponsor by Institution or Investigator until
the earlier of (i) such data or reports have been publicly disclosed; (ii)
twenty four (24) months following completion or earlier termination of the
Study; or (iii) Institution’s prior written consent, which shall not be
unreasonably delayed or withheld.  For the avoidance of doubt, Sponsor may use
non-public Study Data or reports at any time for regulatory or risk management
evaluation purposes.  At least thirty (30) days prior to submission for
publication, presentation or use, Sponsor will submit to Institution for review
any proposed oral or written Publication; provided that such information has not
previously been publicly disclosed by Institution. 







--------------------------------------------------------------------------------

 



9.         TERM AND TERMINATION

9.1       Term.   The terms of this Agreement will commence on the Effective
Date and will continue in force until the Study has been completed or this
Agreement has been terminated, whichever occurs sooner. 

9.2       Termination.   This Agreement may be terminated in accordance with the
following provisions: (i) Either party may terminate this Agreement if the other
party materially breaches any of its obligations or provisions of this
Agreement, provided, however, that the breaching party shall be given not less
than thirty (30) days’ prior written notice of such material breach and the
opportunity to cure the breach during such period; (ii) Institution may
terminate this Agreement immediately for safety reasons relating to the use of
the Study Product; and (iii) Institution and/or Sponsor may terminate this
Agreement for any reason upon thirty (30) days' prior written notice to the
other party.

9.3       Effect of Receipt of Termination.   Upon receipt of notice of
termination, Institution shall immediately stop entering new Study participants
into the Study and, to the extent medically permissible, cease use of the Study
Product and conducting procedures on participants already entered into the
Study.  Institution and Investigator shall immediately deliver to Sponsor all
unused Study Product, if any, unless otherwise instructed by Sponsor. In the
event of termination, Institution and Investigator will provide notice of such
termination to the IRB. Upon termination, Sponsor's sole obligation shall be to
pay Institution a pro-rated amount for actual work performed and non-cancellable
obligations incurred by Institution within forty (45) days of receipt of
termination notice.

10.        INDEMNIFICATION

10.1       Sponsor Indemnity.  Except as set forth below, Sponsor agrees to
defend, indemnify and hold harmless Investigator and Institution, its trustees,
officers, affiliates, agents and employees (collectively, the “Institutional
Indemnitees”) from any and all liabilities, claims, actions, suits, or
proceedings from third-parties (collectively “Claims”), for any injury arising
out of Sponsor’s performance of the activities under this Agreement to the
extent caused by the use of the Study Product in accordance with the Protocol.
Indemnification shall not extend, however, to that portion of any Claims
resulting from Institutional Indemnitees (a) negligence or malfeasance (b)
failure of Institution to comply with the terms of this Agreement, and/or any
written instructions provided by Sponsor regarding the contents of this
Agreement.   Notwithstanding the foregoing, Sponsor shall not settle, or admit
liability with respect to, any such Claims, which would result in liability to
Institution without prior written consent of Institution.

10.2       Institution Indemnity.  Institution agrees to defend, indemnify, and
hold harmless Sponsor, its agents and employees (collectively, the “Sponsor
Indemnitees”) from any and all liabilities, claims, actions, suits, or
proceedings (collectively “Claims”), resulting from the negligent or intentional
misconduct of Investigator and Institution, and their agents or employees
arising out of the performance of the activities under this Agreement.
Indemnification shall not extend, however, to that portion of any Claims
resulting from Sponsor Indemnitees (a) negligence or malfeasance (b) failure of
Sponsor to comply with the terms of this Agreement, and/or any written
instructions provided by Institution regarding the contents of this Agreement.  







--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, Institution shall not settle, or admit liability
with respect to, any such Claims, which would result in liability to Sponsor
without prior written consent of Sponsor.

11.         INSURANCE

11.1       Insurance.   Institution represents that it is self-insured.
Institution will at Sponsor’s request provide a certificate of self-insurance
coverage to Sponsor to evidence dedicated financial capacity to cover losses in
amounts specified in the certificate.

12.        RECORDS

12.1       Records.   Institution and Investigator will maintain adequate
records and documents pertaining to the conduct of the Study, including, but not
limited to, Study participant identifications, clinical observations, informed
consents, HIPAA authorizations, laboratory tests and other records required by
the regulations to be maintained, and will maintain those records during the
Study and as long as required by applicable law. 

12.2       Case Report Forms.   The Investigator will complete any forms or
reports requested by Sponsor and/or described in the Protocol and will do so in
an accurate, complete and timely manner, in accordance with applicable law and
as permitted under the consent forms.  If a referring physician is following the
Study participant, the Investigator will coordinate data collection with the
referring physician.  All case report forms will be completed by the
Investigator and submitted to Sponsor at Study completion or termination,
whichever is earlier.

12.3       Reports.   The Investigator will provide in a timely manner annual
and final reports to Sponsor, as described in the Protocol.

12.4       Access.   Institution shall allow Sponsor’s authorized
representatives to visit Institution’s facilities where the Study is conducted
at reasonable times and with reasonable advance notice to observe and verify
Institution’s compliance with this Agreement and to review the work being
performed for the Study, to inspect the facilities which are being utilized in
the Study, including having access to all relevant records, including the Study
Data, as needed. Institution will provide Sponsor’s Representatives the
necessary access to the Institution’s electronic medical record system and other
Study Data only if Sponsor’s Representatives provide the required information
and complete the necessary training.

13.        REVIEW RIGHTS

13.1       Audit and Review Rights.       Institution will review and audit
records for data quality purposes. Except for the rights granted in Section 12,
Sponsor or its authorized representatives shall not have the right to review,
audit or monitor site records.

14.        NOTICES

14.1       Notices.  Notices under this Agreement will be given by personal
delivery, first class mail, recognized overnight courier service or by FAX to
the person designated below:







--------------------------------------------------------------------------------

 



If to Sponsor:

 

Enteromedics, Inc.

2800 Patton Road

St. Paul, MN 55113

 

 

If to Institution:

 

Southern California Permanente Medical Group

100 South Los Robles, 2nd Floor

Pasadena, California 91101

Attn: ***************, Manager, Sponsored Projects Administration

 

Payment remit to:

Kaiser Foundation Hospitals Inc

P. O. Box ******

Los Angeles, CA 90074-1134

 

Overnight Mail:

Bank of America Lockbox Services

Kaiser Foundation Hospitals Inc

Lockbox ******

2706 Media Center Drive

Los Angeles, CA 90065-1733

Phone: 888-715-1000 X 38233

 

If to Investigator:

Anny H. Xiang, PhD

Director, Biostatistics Research

Southern California Permanente Medical Group

Department of Research & Evaluation

100 S Los Robles, 5th Floor, Pasadena, CA 91101

15.        GENERAL TERMS

15.1       Non-Referral/Anti-Corruption Language.  The parties agree that it is
not their intent under this Agreement to induce or encourage the unlawful
referral of Study participants or business between the parties, and there shall
not be any requirement under this Agreement that either party, its employees or
affiliates, including its medical staff, engage in any unlawful referral of
subjects to, or order or purchase products or services from, the other
party.  Each party shall require that their employees, who are involved in the
conduct of the Study, will not offer, pay, request or accept any bribe,
inducement, kickback or facilitation payment, and shall not make or cause
another to make any offer or payment to any individual or entity for the purpose
of influencing a decision for the benefit of the other party.







--------------------------------------------------------------------------------

 



15.2       Entire Agreement.  This Agreement sets forth the entire Agreement and
understanding between the parties hereto as to the subject matter hereof and has
priority over all documents, verbal consents or understandings made between
Sponsor, Institution and Investigator with respect to the subject matter
hereto.  None of the terms of this Agreement may be amended or modified except
in writing and signed by the parties hereto.

15.3       Amendment or Modification.  Any amendment to or modification of this
Agreement must be in writing and signed by authorized representatives of each
party.

15.4       Severability.  The invalidity or unenforceability of any provision of
this Agreement will in no way affect the validity or enforceability of any other
provision of this Agreement.

15.5       Governing Law.  This Agreement, and all disputes and claims arising
under this Agreement, will be interpreted and governed by the laws of the State
of California, without regard to conflicts of laws principles.

15.6       Event of Inconsistency Between This Agreement and Protocol.  In the
event of inconsistency between this Agreement and the Protocol, this Agreement
shall govern and control as to any legal issue, and the Protocol shall govern
and control as to any issue regarding treatment of Study participants.

15.7       Construction.  The headings of this Agreement are for convenience and
ease of reference only and do not define, describe, extend or limit the scope or
intent of this Agreement of the scope or intent of any provision contained in
the Agreement. 

15.8       Counterparts.  This Agreement may be executed in two or more
counterpart copies, each of which shall be deemed an original and all of which,
taken together, shall be deemed to constitute one and the same instrument. 

15.9       Force Majeure.  No party will be liable or deemed to be in default
for any delay or failure in performance under this Agreement or other
interruption of service resulting directly or indirectly from Acts of God, civil
or military authority, acts of public enemy, war, accident, fire, explosion,
earthquake, flood, failure of transportation, strike, or other work interruption
by a party’s employees or any similar or dissimilar cause beyond the reasonable
control of the party.

 

 





--------------------------------------------------------------------------------

 

 

IN WITNESS THEREOF, the parties caused this Agreement to be executed by their
duly authorized representatives:

Sponsor:

By:

/s/ Dan W. Gladney

 

Date:

4/21/2017

 

 

 

 

 

 

 

Name:

Dan Gladney

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer, Enteromedics, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Institution:

By:

/s/ Marilyn Owsley

 

Date:

4/26/2017

 

 

 

 

 

 

 

Name:

Marilyn Owsley

 

 

 

 

 

 

 

 

Title:

Chief Financial Officer, SCPMG

 

 

 

 

 

 

 

 

 

 

 

 

 

Although not a party to this Agreement, the Principal Investigator’s signature
below indicates that she understands the terms of this Agreement and her
obligations hereunder

 

 

 

 

 

 

 

 

 

 

 

 

Investigator:

By:

/s/ Anny H. Xiang

 

Date:

4/24/2017

 

 

 

 

 

 

 

Name:

Anny H. Xiang, PhD

 

 

 

 

 

 

 

 

Title:

Principal Investigator

 

 

 

 

 



Page 13 of 16

--------------------------------------------------------------------------------

 

EXHIBIT A

Page 1 of 2

 

 

 

Picture 1 [etrm20170331ex10131c0db001.jpg]

Southern California Permanente Medical Group PI Dr. Anny Xiang and Co-I's Drs.
Robert Zane and Edward Mun vBloc - Enteromedics Year 1 Year 2 Year 3 Labor
495,501 536,348 544,399 Consultant 30,852 31,778 32,731 Supplies 38,474 40,148
10,888 Local Travel 9,255 9,533 0 Travel Scientific Meetings 6,450 9,125 9,399
Labs & Spec Storage 65,927 76,247 0 Implant 229,564 236,451 0 Translation 3,750
625 0 Weight Loss Program 20,278 20,886 Stipends 16,875 16,875 Total Direct Cost
916,926 978,015 597,417 IDC 320,924 342,305 209,096 Total Cost 1,237,850
1,320,320 806,512 Total Project 3,364,683 Budget Labor PI - Anny Xiang PhD - 20%
all three years CO-I (Dr. Robert Zane - Bariatric Surgeon) - 5% all three years
CO-I (Dr. Edward Mun - Bariatric Surgeon) - 5% all three years Physician
Assistant - 10% FTE all three years Programmer/Analyst - years 1 and 2 25% and
year 3 40% RA IV - 100% all three years RN - 22% all three years Project Manager
- 10% all three years Regulatory Specialist - Year 1 - 12% FTE, Year 2 - 27% FTE
and Year 3 - 2% FTE USC Consultant Supplies - include a mailing and postage
Travel for 2 persons to Scientific Meetings and the first DSMB Committee Meeting
Local Mileage - RA to travel to South Bay Labs and Specimen storage Implant - no
device costs included Translation of documents into Spanish Weight Loss Program
Stipends





 

--------------------------------------------------------------------------------

 

EXHIBIT A

Page 2 of 2

 

 

 

 

 

 

 

 

Milestone Payments

 

 

 

 

 

Year 1

$148,051

 

Quarterly or 4 payments

 

 

$21,522

 

*per patient @ 30 patients

 

Total budget year 1 $592,202 in fixed payments and $645,648 in per patient costs

 

 

 

 

 

 

 

Year 2

$168,669

 

Quarterly or 4 payments

 

 

$21,522

 

*per patient @ 30 patients

 

Total budget year 2 $674,675 in fixed payments and $645,648 in per patient costs

 

 

 

 

 

 

 

Year 3

$201,628

 

Quarterly or 4 payments

 

Total budget in year 3 $806,512 in fixed payments

 

 

 

 

 

 

 

*In years 1 and 2, the enrollment goal is 60 patients and we reserve the right
to re-evaluate per patient costs based on study progression.

 

Lockbox payment info

Post Office Remittance Address:

Kaiser Foundation Hospitals Inc 

P. O. Box ******

Los Angeles, CA 90074-1134

 

Overnight Mail:

Bank of America Lockbox Services

Kaiser Foundation Hospitals Inc 

Lockbox ******

2706 Media Center Drive

Los Angeles, CA 90065-1733

Phone: 888-715-1000 X 38233

 

SCPMG Finance Contact

*****************, Director of Research Finance & Sponsored Projects

100 S. Los Robles, 2nd floor

Pasadena, CA  91101

Phone:  ************

email:  ***********************



--------------------------------------------------------------------------------